         Case: 4:17-cv-02818-CDP Doc. #: 176-2 Filed: 01/07/19 Page: 1 of 1 PageID #: 3169

     AO 91 (Rev. 11/11) Criminal Complaint


                                            UNITED STATES DISTRICT COURT
                                                                   for the



                      United States of America                        )
                                                                      )
C..'-\ M~~~ l_ovt ~~:J"Q_{'rg1. n n                                   )
\==>11L-~G \.~ \:= . -&-\ .ri f)                                      )

\] ~-1-\- ~ \ ~)\.I.A\-.._"'() /"\                                    )
                                                                      )
 s-+-.)ru.~) Co~ -                                                    )
                                Difendant(s)
                                                    CRIMINAL COMPLAINT

                                                    1 J.o \~
             I, the complainant i~·                                  · true to the best of m kn I d
                                                                  · is
                                  s case ' state that the fioll owmg                                        .
     On or about the date(s) of     C. \                                       .            Y owe ge and behef.
   (Y\ l§o U       rt;        District of    s;+ > ~:, ,- <             m the county of               S-\, ' \_Q_J::S               in the
                                             ,   '~ v' ....)   'the defendant(s) violated:

       L~ ~
          Code
             \ Section
                  O                             ..-            ,
                                                  \ c;yv'\ca•c.(S "-'~ ~'.';lC9J\ 8-1,cd.8'({2__
                                                                                     Offense Description
       :::::> / J .      _o
         \ q<G~                                ~-.~~·""Cr\- (L,~\..,-tsf co\cfLcJ\~ 'G'-0
        I~~ A1~--e\.o~-+-                                \~ f.{\C('.95~L~"~' \JM""-~.;:~) l('Je_
                                                          L~ 'o ~>IL~                -..\-   Vi '°1   v YL    +a




                                                                               ~ . .C°""',/a;™" ,;gnatu"
                                                                          '-......                                 -
                                                                             1JA. \qt\- \,__\((.,ul (\Q_ j\)\qvy\.---{                       ~
                                                                                                           Printed name and tittl


      Sworn to before me and signed in my presence.


      Date:
                                                                                                             Judge 's signature

                                                                                                      '\
      City and state:
                                                                                                           Printed name and title



                                                                                                                       ..J.
